Citation Nr: 0834334	
Decision Date: 10/06/08    Archive Date: 10/16/08

DOCKET NO.  03-30 370	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to an increased evaluation for hypertension, 
currently evaluated as 10 percent disabling.

2.  Entitlement to service connection for diabetes mellitus, 
to include as secondary to the veteran's service-connected 
hypertension.

3.  Entitlement to service connection for an eye disability, 
claimed as poor vision second to diabetic neuropathy, 
glaucoma, and cataracts, to include as secondary to the 
veteran's service-connected hypertension.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

A. C. Mackenzie, Counsel


INTRODUCTION

The veteran served on active duty from November 1971 to April 
1974.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2002 rating decisions 
issued by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Winston-Salem, North Carolina.  The Board 
remanded this case in June 2007.

The veteran's two service connection claims are addressed in 
the REMAND portion of the decision below and are REMANDED to 
the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDING OF FACT

The veteran's hypertension has not been productive of 
diastolic pressure predominantly 110 or more, or systolic 
pressure predominantly 200 or more.




CONCLUSION OF LAW

The criteria for an evaluation in excess of 10 percent for 
hypertension have not been met.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.159, 
4.1, 4.7, 4.104, Diagnostic Code 7101 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Applicable laws and regulations

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities.  Ratings 
are based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

Where entitlement to compensation has already been 
established, and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, the regulations do not give past medical 
reports precedence over current findings.  See Francisco v. 
Brown, 7 Vet. App. 55 (1994); 38 C.F.R. § 4.2.  Staged 
ratings are, however, appropriate for an increased rating 
claim when the factual findings show distinct time periods 
where the service-connected disability exhibits symptoms that 
would warrant different ratings.  The relevant focus for 
adjudicating an increased rating claim is on the evidence 
concerning the state of the disability from the time period 
one year before the claim was filed until VA makes a final 
decision on the claim.  See generally Hart v. Mansfield, 21 
Vet. App. 505 (2007).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  See 38 C.F.R. § 4.7.

II.  Analysis

The RO has evaluated the veteran's service-connected 
hypertension at the 10 percent rate under 38 C.F.R. § 4.104, 
Diagnostic Code 7101.

Under this section, a 10 percent evaluation is warranted in 
cases of diastolic pressure predominantly 100 or more, 
systolic pressure predominantly 160 or more, or an individual 
with a history of diastolic pressure predominantly 100 or 
more who requires continuous medication for control.  A 20 
percent evaluation is assigned in cases of diastolic pressure 
predominantly 110 or more, or systolic pressure predominantly 
200 or more.  A 40 percent evaluation contemplates diastolic 
pressure predominantly 120 or more.  A 60 percent evaluation 
is warranted for diastolic pressure predominantly 130 or 
more.

In the present case, the Board has reviewed the claims file 
and find no indication of contemporaneous blood pressure 
readings showing diastolic pressure predominantly 110 or more 
or systolic pressure predominantly 200 or more.  The 
veteran's VA examination reports from April 2002, July 2005, 
and March 2008, as well as his outpatient records, in fact 
indicate diastolic and systolic pressure well below those 
levels.  Most recently, in March 2008, the veteran had blood 
pressure of 138/82.  The Board is aware that the veteran is 
on medication for hypertension, but that fact in and of 
itself is fully contemplated by the currently assigned 10 
percent evaluation.

Moreover, the veteran has submitted no evidence showing that 
this disorder has markedly interfered with his employment 
status beyond that interference contemplated by the assigned 
evaluation, and there is also no indication that this 
disorder has necessitated frequent, or indeed any, periods of 
hospitalization during the pendency of this appeal.  As such, 
the Board is not required to remand this matter to the RO for 
the procedural actions outlined in 38 C.F.R. § 3.321(b)(1), 
which concern the assignment of extra-schedular evaluations 
in "exceptional" cases.  See Bagwell v. Brown, 9 Vet. App. 
337, 338-39 (1996); Floyd v. Brown, 9 Vet. App. 88, 94-95 
(1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

In summary, there is no basis for an evaluation in excess of 
10 percent for hypertension, and the veteran's claim for that 
benefit must be denied.  38 C.F.R. §§ 4.3, 4.7.

III.  Duties to notify and assist

VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 and 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical evidence or lay evidence that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); see also Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  In accordance with 38 C.F.R. § 
3.159(b)(1), proper notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide.  Notice 
should be provided to a claimant before the initial 
unfavorable decision on a claim.  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  Any error in notification should be 
presumed prejudicial, and VA has the burden of rebutting this 
presumption.  Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 
2007).

38 C.F.R. § 3.159 has been revised in part recently.  These 
revisions are effective as of May 30, 2008.  73 Fed. Reg. 
23,353-23,356 (April 30, 2008).  The final rule, among other 
changes, removes the third sentence of 38 C.F.R. § 
3.159(b)(1), which had stated that VA will request the 
claimant to provide any evidence in his or her possession 
that pertains to the claim.  

In the present case, a series of notification letters were 
later issued between June 2001 and June 2007, with the June 
2007 letter addressing the fact that a disability rating and 
an effective date for the award of benefits are assigned in 
cases where service connection is warranted.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

In Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008) the United 
States Court of Appeals for Veterans Claims found that, at a 
minimum, adequate notice for a increased rating claim 
requires that: (1) VA notify the claimant that, to 
substantiate such a claim, the claimant must provide, or ask 
VA to obtain, medical or lay evidence demonstrating a 
worsening or increase in severity of the disability and the 
effect that worsening has on the claimants employment and 
daily life; (2) if the diagnostic code under which the 
claimant is rated contains criteria necessary for entitlement 
to a higher disability rating that would not be satisfied by 
the claimant demonstrating a noticeable worsening or increase 
in severity of the disability and the effect of that 
worsening has on the claimant's employment and daily life 
(such as a specific measurement or test result), the 
Secretary must provide at least general notice of that 
requirement to the claimant; (3) the claimant must be 
notified that, should an increase in disability be found, a 
disability rating will be determined by applying relevant 
diagnostic codes; and (4) the notice must also provide 
examples of the types of medical and lay evidence that the 
claimant may submit (or ask VA to obtain) that are relevant 
to establishing entitlement to increased compensation.  

In this case, the Board finds that the June 2007 letter was 
in substantial compliance with the first and fourth 
requirements of Vazquez-Flores to the extent that the veteran 
was notified that he needed to submit evidence of worsening 
that could include specific medical and laboratory evidence, 
as well as lay evidence from other individuals who could 
describe from their knowledge and personal observations in 
what manner his disabilities had worsened.  The Board is 
aware, however, that the letter did not provide the type of 
notification set forth in the second and third requirements 
of Vazquez-Flores.  As such, the veteran has received 
inadequate notice, and the Board must proceed with an 
analysis of whether this error prejudiced him.  See Sanders 
v. Nicholson, 487 F.3d at 889.

In this regard, the Board notes that in Vazquez-Flores the 
Court indicated that consideration was warranted for whether 
there existed subsequent VA action that served to render any 
pre-adjudicatory notice error non-prejudicial.  In the 
present case, in fact, the veteran was provided with the 
criteria of Diagnostic Code 7101 in an August 2003 Statement 
of the Case.  By incorporating this provision, the RO 
indicated to the veteran what specific findings were required 
for a higher rating.  This case has since been readjudicated 
several times, most recently in an April 2008 Supplemental 
Statement of the Case.  Moreover, the veteran was provided an 
opportunity to respond within a reasonable time period 
following each readjudication.  

As such, the Board finds that any notice errors with regard 
to the second and third requirements of Vazquez-Flores are 
not prejudicial, inasmuch as they did not affect the 
"essential fairness of the adjudication."  Sanders v. 
Nicholson, 487 F.3d at 889.

In addition, VA has fulfilled its duty to assist in obtaining 
identified and available evidence needed to substantiate a 
claim.  Fully adequate efforts have been made to obtain 
records of reported medical treatment.   Additionally, as 
noted above, the veteran has been afforded multiple VA 
examinations during the pendency of this appeal.

Overall, there is no evidence of any VA error in notifying or 
assisting the veteran that reasonably affects the fairness of 
this adjudication.


ORDER

The claim of entitlement to an increased evaluation for 
hypertension, currently evaluated as 10 percent disabling, is 
denied.




REMAND

The Court has determined that a remand by the Board confers 
upon a claimant, as a matter of law, the right to compliance 
with remand orders.  See Stegall v. West, 11 Vet. App. 268, 
270-71 (1998).  In the present case, the Board is concerned 
that the reports of VA diabetes mellitus and eye examinations 
conducted in March 2008 do not contain the requisite 
information requested in the Board's June 2007 remand.

As to the diabetes mellitus examination, the Board requested 
an etiology opinion regarding direct service connection.  The 
opinion from the March 2008 diabetes mellitus examination 
report, however, provides little guidance in this regard.  
While the examiner noted that the date of diagnosis was 1978, 
described as three years after the veteran left the military, 
the examiner further stated that the questions of the date of 
onset of diabetes or whether diabetes mellitus was related to 
active service could not be resolved "without resort to mere 
speculation."  This opinion is not at all consistent with 
the Board's request for an opinion phrased in terms of 
whether there existed a 50 percent, or higher or lower, 
likelihood of an etiological relationship with service.

The Board also notes that several recent Supplemental 
Statements of the Case, notably that from February 2007, have 
included consideration of the question of service connection 
for diabetes mellitus as secondary to hypertension.  
Moreover, a July 1998 VA examination report appears to 
suggest a link between the two disorders; there is a 
diagnosis of diabetes mellitus, insulin-dependent with 
complications of diabetic retinopathy and diabetic 
neuropathy, and a separate diagnostic of hypertension 
"adding to the above problem."  The March 2008 examination 
report indicates that hypertension was diagnosed prior to 
diabetes mellitus and was worsened or increased by diabetes, 
but there is no discussion of whether the hypertension 
conversely had the effect of causing or aggravating diabetes 
mellitus.  For this reason, a VA examination opinion more 
directly addressing the question of a claimed link between 
the two disorders is needed.

The eye examination report is similarly deficient.  The 
Board, in its remand, requested an opinion as to the 
likelihood of a causal relationship between the current eye 
disorder and both diabetes mellitus and the service-connected 
hypertension.  While the examiner diagnosed reduced visual 
acuity and a visual field defect secondary to proliferative 
diabetic retinopathy and its treatment, along with blindness 
right eye secondary to a hypermature cataract, no opinion 
whatsoever was provided as to whether these diagnoses were 
causally related to the veteran's service-connected 
hypertension.  An addendum from March 2008 also raises a 
question of the adequacy of this examination; the examiner 
noted that the veteran "currently carries" a diagnosis of 
glaucoma of the left eye, but no comment could be made on 
this because the examiner could not confirm the diagnosis 
"based on the data collected."  In short, this examination 
report is incomplete in light of the Board's prior remand 
instructions, and a more thorough examination and opinions 
are needed.

Accordingly, the case is REMANDED for the following action:

1.  The veteran should be afforded a VA 
diabetes mellitus examination, with an 
appropriate examiner (preferably the 
examiner who conducted the March 2008 VA 
examination, if possible), to determine 
the nature and etiology of the claimed 
diabetes mellitus.  The veteran's claims 
file must be made available to the 
examiner prior to the examination, and 
the examiner must review the entire 
claims file in conjunction with the 
examination.  

All tests and studies deemed necessary by 
the examiner should be performed.  Based 
on a review of the claims file and the 
clinical findings of the examination, the 
examiner is requested to offer an opinion 
as to whether it is at least as likely as 
not (e.g., a 50 percent or greater 
probability) that diabetes mellitus (1) 
is etiologically related to the veteran's 
period of active service, or (2) was 
caused or aggravated (e.g., worsened 
beyond natural progression) by his 
service-connected hypertension.

A complete rationale should be given for 
all opinions and conclusions expressed in 
a typewritten report.

2.  The veteran should also be afforded a 
VA eye examination, with an appropriate 
examiner (preferably the examiner who 
conducted the March 2008 VA examination, 
if possible), to determine the nature and 
etiology of the claimed eye disorders.  
The veteran's claims file must be made 
available to the examiner prior to the 
examination, and the examiner must review 
the entire claims file in conjunction 
with the examination.  

All tests and studies deemed necessary by 
the examiner should be performed.  Based 
on a review of the claims file and the 
clinical findings of the examination, the 
examiner is requested to provide a 
diagnosis for each noted disorder of the 
eyes.  If any claimed disorder (i.e., 
diabetic neuropathy, glaucoma, cataracts) 
is not shown upon examination, the 
examiner should so state.  For each 
diagnosed disorder, the examiner is also 
requested to offer an opinion as to 
whether it is at least as likely as not 
(e.g., a 50 percent or greater 
probability) that the disorder was caused 
or aggravated (e.g., permanently worsened 
beyond natural progression) by the 
veteran's service-connected hypertension.

A complete rationale should be given for 
all opinions and conclusions expressed in 
a typewritten report.

3.  After completion of the above 
development, the veteran's claims for 
service connection for diabetes mellitus, 
and an eye disability, claimed as poor 
vision second to diabetic neuropathy, 
glaucoma, and cataracts, both to include 
as secondary to service-connected 
hypertension, should be readjudicated.  
This readjudication should incorporate 
the full provisions of 38 C.F.R. § 3.310.  
If the determination of either claim 
remains adverse to the veteran, he and 
his representative should be furnished 
with a Supplemental Statement of the Case 
and given an opportunity to respond.

Then, if indicated, this case should be returned to the Board 
for the purpose of appellate disposition.  The veteran has 
the right to submit additional evidence and argument on this 
matter.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This appeal must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).  


______________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


